Citation Nr: 0634336	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
(PTSD).

2.  Entitlement to a compensable evaluation for metal 
fragment in left eye and residual fragmentation wound to the 
jaw.

3.  Entitlement to an evaluation in excess of 10 percent for 
groin rash.
    

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which granted an increased rating of 30 percent for PTSD, 
effective June 27, 2000; denied a compensable evaluation for 
metal foreign body, left eye and residual fragmentation wound 
to jaw; and denied a compensable evaluation for lichen 
simplex, chronicus groin.  In a March 2005 Supplemental 
Statement of the Case, the RO granted an increased rating of 
50 percent for PTSD, effective June 27, 2000 and granted an 
increased rating of 10 percent for groin rash, effective May 
22, 2000.  The veteran has not indicated that he is satisfied 
with these ratings.  Thus, these claims are still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In August 2006, 
the veteran and his wife testified before the undersigned 
Veterans Law Judge at a Board videoconference hearing at the 
RO.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO jurisdiction.  
Moreover, the information is duplicative of evidence already 
submitted. 

The issues of a compensable evaluation for metal fragment in 
left eye and residual fragmentation wound to the jaw and an 
evaluation in excess of 10 percent for groin rash are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran's PTSD is manifested by increased irritability 
and angry outbursts towards others, including a history of 
violence toward his wife, frequent panic attacks, flashbacks 
with auditory components, depression, some suicidal ideation, 
obsessional rituals of checking the doors at home, some 
neglect in personal hygiene, isolation, problems maintaining 
effective relationships, inability to sustain a job for a 
period longer than two years, and a GAF score range of 31 to 
60.

 
CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating 
claims for PTSD and the respective responsibilities of each 
party for obtaining and submitting evidence by way of a 
January 2002 VA letter, prior to the May 2002 rating 
decision.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA of any 
additional information or evidence, which in effect, would 
include any evidence in his possession.

The Board notes that the January 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
provision given to the veteran in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
January 2002 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since 
the decision regarding the PTSD is favorable to the veteran, 
as discussed below, any defect with respect to the content of 
the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from June 2000 to 
December 2002.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided QTC medical examinations in March 2002 and 
May 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issue in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claims; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased rating is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

 II.  PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO originally granted service connection for PTSD in 
October 1996, assigning a 10 percent evaluation effective 
April 15, 1996.

The veteran filed an increased rating claim for PTSD in March 
2001.  Considered as part of the claim was a June 27, 2000 VA 
medical record, which was treated as an informal increased 
rating claim for PTSD.  See 38 C.F.R. § 3.157.  The RO 
granted an increased rating of 30 percent in May 2002, 
effective June 27, 2000.  In March 2005, the RO granted an 
increased rating of 50 percent for PTSD, effective June 27, 
2000.  The veteran has not indicated that he is satisfied 
with this rating.  

In statements and testimony, the veteran stated that he heard 
voices, got panic attacks about four times per week, had 
problems remembering, mood swings, relationship difficulties, 
impaired impulse control, suicidal ideation, and had not 
worked in years because of his PTSD.  The veteran's wife also 
testified that sometimes the veteran woke up crying.  

A June 27, 2000 VA medical record shows complaints of crying 
in his sleep, having dreams where something is chasing him, 
increased irritability, and sucking his thumb.  The veteran 
reportedly had a history of "bad temper," mood swings, and 
alcohol abuse, which first became problematic in the early 
1980's after a failed marriage.  He denied suicidal ideation, 
homicidal ideation, audio hallucinations, and visual 
hallucinations.  He reported nightmares, vivid dreams, crying 
in his sleep, increased irritability, vague flashbacks, and 
mood swings accompanied by temper outbursts.  There were no 
acute manic or psychotic symptoms evident.  

A July 2001 VA medical record shows reports of continuing 
episodes of "feeling depressed" and increased irritability.  
The veteran noted that he was hollering at his children more 
and became easily upset and cried at night.  He denied recent 
physical altercations, incarcerations, or hitting his 
children.  He stated that he felt he had good control over 
his actions when angry.  He indicated that he had flashbacks 
with auditory components of bullets and someone calling his 
name; he denied any command audio hallucinations.  He 
described an increased startle reflex, nightmares, and 
thumbsucking and crying at night, and denied suicidal or 
homicidal ideation or audio/visual hallucinations.  There 
were no acute manic or psychotic symptoms evident.

A March 2002 QTC examination report shows complaints of 
nightmares and flashbacks of vivid experiences when he was in 
combat at least once a week.  The veteran stated that he 
avoided crowds and that if a plane or helicopter flew 
overhead, he felt scared.  He noted that he dreamt at least 
once a night of someone chasing him and had panic attacks at 
least once a month, feeling his pulse racing and sweaty, 
lasting one to two hours.  He stated that he got depressed 
and discouraged by his symptoms, but denied any suicidal 
ideation, delusions, hallucinations, or other evidence of 
psychosis.  He noted that he last worked in 1987 and had odd 
jobs since then, but never sustained employment.  His last 
attempt at employment reportedly was as a stocking clerk but 
this only lasted a few days.  The veteran reportedly was able 
to take care of his basic needs.  His relationships with 
family and friends were fair.  Outside activities and hobbies 
were denied.  Mental status examination showed that the 
veteran was neatly and casually groomed.  He made good eye 
contact and was cooperative.  His thought process was 
coherent and organized; and there was no tangentiality or 
loosening of associations.  The veteran's thought content was 
relevant and non-delusional; there was no bizarre or 
psychotic thought-content, homicidal or paranoid ideation.  
The veteran denied recent auditory or visual hallucinations 
and did not appear to be responding to internal stimuli 
during the interview.  He was friendly and cheerful 
throughout the interview and his affect was appropriate to 
what was being discussed.  He was not tearful and spoke in a 
normal rate and tone; his speech was not pressured.  He was 
alert and oriented in all spheres, appeared to be of at least 
average intelligence, and had no difficulty with short and 
long-term memory.  He had a limited fund of knowledge in that 
he knew the current President, but did not know the capitol 
of California.  The diagnosis was PTSD with a GAF score of 
60.

In December 2002, a VA medical record shows the veteran woke 
up from nightmares every night and had flashbacks a couple of 
times a week.  He reportedly dropped out of Vet Center groups 
because he disliked hearing others talk about Vietnam, and 
avoided conversations with family or friends about the war.  
He did not attend unit reunions or seek old unit members on 
the Internet and believed that there were gaps in his 
memories for everything that happened there.  He indicated 
that he isolated himself and that his children complained of 
his yelling.  He stated that he could not stay asleep and had 
a short fuse and that he forgot things.  His children knew it 
was dangerous to touch him while he slept.  He worked 15 to 
20 jobs after Vietnam, with one to two years at a job being a 
record.  His temper reportedly caused problems, as did people 
telling him what to do.  He had not worked in more than 10 
years and had two marriages lost to his temper.  He and his 
present wife had a five-year separation in 1997 after he 
struck her.  His mood was at a 5 out of 10, where 0 was 
imminent suicide and 10 was feeling on top of the world.  He 
stated that people often stared at him completely lost, when 
he attempted to explain something and that he had panic 
attacks whenever he and his wife went out.  His chest got 
tight, his heart pounded and felt like he had to get away.  A 
couple of times a month his wife had to remind him to change 
his clothes or improve his appearance.  He had many 
obsessional rituals:  Each night he checked all the doors and 
often forget if he had done the check, and had to do it 
again.  He left his clothes folded by his bed at night in 
case of an emergency.  He stopped caching firearms at home 
because of his young children, but had several types of 
knives secreted in different rooms about the home.  Mental 
status examination showed that the veteran was cleanly 
groomed and dressed.  He was alert and oriented; his memory, 
attention span, and language skills were intact.  His thought 
processes were linear and content was on PTSD symptoms.  He 
reported restless sleep, very short temper, poor 
concentration and easy startlability.  His mood was depressed 
and his affect was guarded.  He had no suicidal ideation.  He 
reportedly socialized occasionally with one friend.  His GAF 
score range was 31-40.

A May 2004 QTC examination report shows that after service 
the veteran went from job to job, often because he was fired 
or got into arguments and left the job.  He stated that the 
longest he worked was two years for a grocery store and that 
he stopped working 10 years ago.  He noted that he was unable 
to be rehired because of his impulsivity and inability to get 
along with people.  He stated that when he returned he got 
married, but this ended in divorce; he currently was with his 
third wife.  He reported feeling irritable and having angry 
outbursts, as well as nightmares and memories about his 
Vietnam experiences.  Mental status examination showed that 
the veteran was properly dressed and his hygiene and grooming 
were fair.  He was somewhat guarded and irritable.  He had no 
major disorder of speech.  His thought-processes were 
coherent with no tangientiality or looseness of associations.  
His affect was rather constricted, and his mood was irritable 
and defensive.  He had no delusional thinking or active 
hallucinations.  He stated that he occasionally heard his 
name being called.  He denied suicidal or homicidal ideation; 
and his intellectual functioning, memory for recent and 
remote events, calculations, and comprehension were judged to 
be average and within normal limits.  His GAF score was 55.  
He reportedly could do activities of daily living and had 
very limited socialization.

The veteran's PTSD currently is rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  A 50 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

In order to get the next higher 70 percent disability 
evaluation, the evidence must show occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The medical evidence shows complaints of increased 
irritability and angry outbursts towards others, including 
his family, frequent panic attacks, particularly when he went 
out in public, depression, some suicidal ideation, and 
obsessional rituals of checking the doors at home.  The 
veteran's wife reportedly had to remind him to change his 
clothes about once a month and the veteran had not sustained 
a job for a period longer than two years because of his angry 
outbursts at work.  The veteran had twice been divorced, 
isolated himself, and did not have any social relationships 
outside family, besides perhaps one friend.  Additionally, 
while there is no objective evidence of intermittently 
illogical, obscure, or irrelevant speech, he noted that at 
times people stared at him, completely lost sometimes, when 
he attempted to explain some things.  As a whole, these 
findings support the criteria for a 70 percent rating for 
PTSD.

A 100 percent evaluation is not warranted, however.  The 
evidence does not show total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The veteran's thought processes were found to be 
coherent and content, non-delusional and there were no 
objective findings of psychosis.  The veteran noted that 
there were gaps in his memory in service, but on recent 
examination, reported no difficulties with short and long 
term memory.  He was able to perform activities of daily 
living and was not found to be disoriented to time or place.  
He reportedly had flashbacks with an auditory component and 
occasionally heard his name being called, but denied any 
persistent delusions or hallucinations.  While he had a 
history of striking his wife in 1997, he presently was not 
shown to have any violent tendencies or be in persistent 
danger of hurting himself or others.  

The veteran's GAF score range also does not support an 
evaluation higher than 70 percent.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition (DSM IV), a Global Assessment of Function (GAF) score 
reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." DSM IV, American Psychiatric Association (1994), 
pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  The Board is under 
an obligation to review all the evidence of record, even 
though the GAF score does not fit neatly into the rating 
criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
December 2002 VA medical record shows that the veteran's GAF 
score range was 31-40.  A GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school.)  Id.  The other medical evidence of 
record, however, shows GAF scores of 55 and 60.  A GAF score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

While the December 2002 VA examiner assessed a GAF score, 
representing more severe impairment, VA regulations require 
that evaluation of disability from mental disorders be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  See 38 C.F.R. § 4.126(a).  The frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions and the veteran's capacity for adjustment during 
periods of remission must be considered. Id.  As a whole, the 
medical evidence, including the GAF scores, shows that the 
veteran's mental disorder is severe enough to warrant a 70 
percent rating, but is not considered totally socially and 
occupationally disabling.   

An extra-schedular rating under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran reported that he has been unable to 
maintain employment due to angry outbursts and inability to 
get along with others.  While this shows the veteran's PTSD 
affects his employability, it does not rise to the level of 
marked interference with employment, as the veteran has not 
been found unable to work.  The evidence also does not show 
frequent periods of hospitalization, due to PTSD.  Therefore, 
this case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 70 
percent rating for PTSD, but no higher.  See 38 C.F.R. § 4.7.



ORDER

Entitlement to an evaluation of 70 percent, but no higher, 
for PTSD is granted, subject to the rules and payment of 
monetary benefits.


REMAND

The medical evidence of record shows findings of a recurrent 
pruritic groin rash with complaints of pain, bleeding due to 
excessive scratching, cysts, and swelling, treated with 
Nystatin ointment and powder.  In October 2002, the veteran 
was prescribed Triamcinolone, to be used for a two-week 
period.  He complained that his rash was getting worse in 
December 2002 and was prescribed antibiotics for use twice a 
day.  Private medical records dated in 2003 and 2004 show 
ongoing treatment for groin rash, and prescription medication 
to be applied twice daily as needed.  The veteran testified 
that his skin rash also was on his face.

The Schedule of Ratings for the skin changed during the 
course of this appeal.  The former version of DC 7817 (in 
effect prior to August 30, 2002), provided that skin 
conditions, such as the veteran's, were to be rated on the 
basis of scars, disfigurement, etc., according to the extent 
of constitutional symptoms, and physical impairment.  Under 
the new version of Diagnostic Code 7817, the skin condition 
is rated based on the frequency and type of treatment 
necessary to relieve symptoms.  

The veteran was afforded a QTC examination in March 2002, but 
the examiner did not provide any findings on the frequency or 
type of treatment necessary to suppress the symptoms 
associated with his skin rash.  The veteran also has 
complained that his skin rash is worse since the last QTC 
examination.  Under VA's duty to assist principles, VA must 
provide another medical examination to assess whether the 
present level of disability has increased since the March 
2002 QTC examination, based on all relevant rating criteria.  
See 38 C.F.R. § 3.159(c); VAOPGCPREC 11-95 (1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).

The veteran's metal fragment in the left eye has a 
noncompensable (0 percent) rating under 38 C.F.R. § 4.84A, 
Diagnostic Code 6009, eye injury, unhealed.  The RO included 
the veteran's residuals of fragmentation wound to the jaw in 
this rating.  It appears to the Board that these are two 
distinct areas of the body and should be rated as such.  The 
veteran testified that he experiences blurred vision and pain 
in the left eye.  Examination reports revealed retained metal 
fragments in the eye.  

Additionally, the veteran reported that his jaw swells and 
hurts and occasionally locks.  The veteran's fragmentation 
wound to the jaw has not been evaluated to determine the 
present severity of this disability.  A March 2002 QTC 
examination report notes the shrapnel wound to the jaw in 
service, but does not include any current medical findings 
associated with the jaw.  Therefore, a VA examination for the 
jaw is necessary.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All notice requirements must 
be provided in one letter.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Provide a VA examination to determine 
the present severity of the veteran's 
groin rash.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review.  
The examiner is asked to offer an opinion 
on the following:

(a)  The nature of any scars associated 
with the groin rash, including size of the 
scars, whether they are superficial, deep, 
poorly nourished with repeated ulceration, 
or tender and painful.  Also note whether 
there are any scars or rash on the face. 

(b)  The type of systemic therapy used for 
the groin rash and the recommended 
duration, presently, and within the last 
12 months.  

3.  Provide VA examinations to determine 
the present severity of the veteran's 
fragmentation wound to the jaw and left 
eye with retained foreign body.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review.

4.  After completion of #1-3, the RO 
should assess the metal fragment of the 
left eye and residual fragmentation of the 
jaw separately and assign appropriate 
ratings under the appropriate diagnostic 
codes.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


